DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12: The system of claim [17]15, wherein the one or more gaseous fuel valves includes a bypass valve couples across a pressure regulator.

Allowable Subject Matter
Claims 11-16, 18-20, and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious a dual fuel engine system wherein the system contains one or more gaseous fuel valves between a fuel tank and a vaporizer wherein the system makes use of sensors to monitor the pressure drop across the valve by sensing the pressure up and downstream side of the valve in the gaseous fuel supply line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN A LATHERS/Primary Examiner, Art Unit 3747